                        Case 7:19-cv-06838-PMH Document 44 Filed 01/31/20 Page 1 of 1
                                                                            AFFIDAVIT                                             OF SERVICE

    UNITED STATES DISTRICT COURT SOUTHERN DISTRICT                                                                        index no:
      OF NEW YORK COURT OF THE CITY OF NEW YORK
                                                                                               CjVtL ftCTlo/^                  ~C^"06^3S'-
      PLAINTIFF(S)          TAL PROPERTIES OF POMONA, LLC AND AVROHOM MANES


                      VS.
                            VILLAGE OF POMONA, ET AL
      DEFENDANT


     State of New York, County of Westchester                        ss:
    ALAN ABOODY being duly sworn, deposes and says that deponent is a licensed process server; that deponent is not a party to the
    proceeding; that deponent is over the age of 18 years and resides in the County of WESTCHESTER.
    On 10/31/2019 at 2:30 PM at POMONA VILLAGE HALL 100 LADENTOWN ROAD, POMONA, NY 10970 deponent served the
    within SUMMONS AND COMPLAINT, CIVIL COVER SHEET on VILLAGE OF POMONA, said premises being the recipient's usual
    place of BUSINESS.




X DESCRIPTION                                                                                                                           WEIGHT
                SEX           SKIN COLOR                     HAIR COLOR                      AGE                HEIGHT
            FEMALE                  WHT                         BLOND                          51-65                5'0-5'3               100-130

X   CORPORATION        a corporation, by delivering thereat a true copy of each to LORI BELLO- DEPUTY VILLAGE CLERK
                       Personally, deponent knew said corporation so served to be the corporation, described in same as said recipient and
                       knew said individual to be Thereof.

    SUBSTITUTED         by delivering thereat a true copy of each to     a person of suitable age and discretion.
                        Said premises is recipient's usual place of Business.

     Mailing to         Deponent talked to at said premises who stated that recipient Within 20 days of such delivery or affixing, deponent
     residence          enclosed a copy of same in a postpaid envelope properly addressed to recipient at recipient's last known residence, at:
                        and deposited said envelope in an official depository under exclusive care and custody of the U.S. Postal Service
                        within New York State on



     Mailing to         Within 20 days of such delivery or affixing, deponent enclosed a copy of same in a first class postpaid envelope
     business           properly addressed to recipient at recipient's actual place of business, at:
                                                                         in an official depository under the exclusive care and custody of the U.S.
                        Postal Service within New York State. The envelope bore the legend "Personal and Confidential" and did not
                        indicate on the outside thereof, by return address or otherwise, the communication was from an attorney or concerned
                        an action against the recipient on
     WITNESS            $   the authorizing traveling expenses and one days' witness fee:
     FEES


     MILITARY          I asked the person spoken to whether recipient was in active military service of the United States or of the State of New
     SERVICE           York in any capacity Whatever and received a negative reply. Recipient wore ordinary civilian clothes and no military
                       uniform. The source of my information and the grounds of my belief are the conversations and observations above
                       narrated. Upon information and belief I aver that the recipient is not in military service of New York State or of the
                       United States as that term is defined in either the State or in the Federal statutes.
                        sv-OtlA' P>                            ef ft litft
                                                                                                           ALAN^BOODY
                                                                                                           LIC.     #   0871606

                                                               MONICA WTESE              "
                                                 j NOTARY public, STATE OF NEW YORK
                                                 j      Registration No. 01 WI6009881
                                                 |        Qualified in Queens County

                                                              !f*pireS        *4,2022
                                                       W(juX
                  R&A Process Serving, Inc. • 945 Yonkers Avenue, Yonkers, NY 10704 • LIC: 1257131 • WWW.RAPROCESSSERVING.COM
